DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, and 4 – 15 are objected to because of the following informalities:  
Claim 1, line 7 recites the limitation “the free end” which should be changed to “a free end”.
Claim 2, line 5 recites the limitation “an intermediate position” which should be changed to “the intermediate position”.
Claim 2, line 6 recites the limitation “in extended position” which should be changed to “in the extended position”.
Claim 4, line 3 recites the limitation “in latching position” which should be changed to “in the latching position”.
Claim 4, line 5 recites the limitation “the automatic movement” which should be changed to “an automatic movement”.
Claim 5, line 3 recites the limitation “in latching position” which should be changed to “in the latching position”.
Claim 6, line 3 recites the limitation “into retracted position” which should be changed to “into the retracted position”.
Claim 7, line 5 recites the limitation “in latching position” which should be changed to “in the latching position”.

Claim 8, line 6 recites the limitation “into retracted position” which should be changed to “into the retracted position”.
Claim 9, line 6 recites the limitation “into retracted position” which should be changed to “into the retracted position”.
Claim 10, line 2 recites the limitation “is mounted pivoting” which should be changed to “is mounted pivotably”.
Claim 10, lines 8 – 9 recites the limitation “a second immobilization element” which should be changed to “the second immobilization element’.
Claim 10, line 12 recites the limitation “into retracted position” which should be changed to “into the retracted position”.
Claim 10, lines 14 – 15  recites the limitation “into retracted position” which should be changed to “into the retracted position”.
Claim 11, lines 3 – 4 recites the limitation “the upper part” which should be changed to “an upper part”.
Claim 12, line 5 recites the limitation “into retracted position” which should be changed to “into the retracted position”.
Claim 13, lines 3 – 4 recites the limitation “in unlatching position” which should be changed to “in the unlatching position”.
Claim 14, line 3 recites the limitation “a drawbar” which should be changed to “the drawbar”.

Claim 15, line 2 recites the limitation “a drawbar” which should be changed to “the drawbar”.
Claim 15, lines 2 – 3 recites the limitation “a coupling yoke” which should be changed to “the coupling yoke”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 4 – 6 recites the limitation “when the mobile rod is in an intermediate position in order to prevent the movement of said mobile rod of the main cylinder in extended position”.  However, it is unclear how the mobile rod is in an intermediate position while additionally being in an extended position.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornia (EP 1974963 A1).
For claim 1, Cornia discloses a road vehicle V equipped with a drawbar 1 for coupling thereof with a second road vehicle (towable vehicle) wherein the drawbar comprises the following means:
a main cylinder 3, 9 [arranged longitudinally in the drawbar] (fig. 2) and comprising a rod mobile 3, 9 between a retracted position (fig. 2), an extended position (fig. 4) and [an intermediate position included between the retracted position and the extended position] (positions which occur during movement of the elements 3, 9 from the retracted position to the extend position);
a coupling part 4 [provided at the free end of the mobile rod of the main cylinder] (fig. 6), [where said coupling part is able to couple said vehicle to the second road vehicle by latching thereof with a complementary coupling part (at least one engagement portion P)] (page 3, paragraph [0029]);

For claim 8, Cornia discloses the road vehicle [wherein the drawbar is mounted pivoting relative to the road vehicle that the drawbar equips in a horizontal plane and/or in a vertical plane] (wherein a portion of the drawbar is pivotable relative to the road vehicle, specifically the lower frame 3 and extractable portion 9), and further comprising an immobilization device (9, 20, and corresponding seat) [intended to prevent any pivoting of the drawbar when the mobile rod of said drawbar is in retracted position] (page 4, paragraph [0049]).
For claim 9, Cornia discloses the road vehicle wherein the immobilization device comprises:
a first immobilization element (corresponding seat) [fixed to the road vehicle] (wherein the corresponding seat is fixed indirectly to the road vehicle by the fixed frame 2);
a second immobilization element 9, 20 [fixed to the drawbar and intended to engage for mutual latching with said first immobilization element when the mobile rod of the main cylinder is moved into retracted position] (page 4, paragraph [0049]);
[said drawbar being immobilized in position when the first and second immobilization elements are mutually latched] (page 4, paragraph [0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not 
be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cornia (EP 1974963 A1) in view of Gaillard (FR 2546825 A1).
For claim 12, Cornia does not explicitly disclose the road vehicle wherein the first and second immobilization elements are for the one a claw or hook and for the other a hasp or hanger, where said first and second immobilization elements are intended to be engaged in mutual latching when the mobile rod of said drawbar is in retracted position.
Gaillard discloses a hook 5 and a ring hanger 4 engaged in mutual latching] (fig. 7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the hook and hanger of Gaillard in place of the tooth and corresponding seat of Cornia to allow for an alternator form of attachment, while maintaining the function of mutual latching when the mobile rod is in a retracted position.	
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cornia (EP 1974963 A1) in view of Michel (FR 3025745 A1).

a drawbar 1 at the front or rear end of the road vehicle and comprising a coupling part 4; 
but does not explicitly disclose a coupling yoke provided at the other end of the road vehicle and comprising a complementary coupling part; the coupling part of the road vehicle being able to mutually latch with a complementary coupling part of another road vehicle, and said complementary coupling part of the road vehicle being able to mutually latch with the coupling part of another road vehicle.
Michel discloses a drawbar 220; a coupling yoke 365 [provided at the other end of the road vehicle] (fig. 1 and 7) and comprising a complementary coupling part 130; [the coupling part of the road vehicle being able to mutually latch with a complementary coupling part of another road vehicle, and said complementary coupling part of the road vehicle being able to mutually latch with the coupling part of another road vehicle] (fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the connections between the vehicles as taught by Michel with the road vehicle of Cornia to allow for the ability to tow a train of vehicles, thus reducing overall operation time.
For claim 15, Cornia modified as above does not explicitly disclose the road vehicle further comprising a drawbar at the front and a coupling yoke at the rear. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the road vehicle to use a drawbar at the front and a coupling yoke at the rear, since it has been held that reversal of parts has been held to be an obvious modification.  See, In re Gazda, 104 USPQ 400. Moreover, Applicant .

Allowable Subject Matter
Claims 2 – 7 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose a latching assembly secured to the drawbar intended to engage in mutual latching with a complementary latching assembly secured to the mobile rod of the main cylinder when the mobile rod is in the intermediate position, or the immobilization device comprises a cam and a projecting part; or wherein the second immobilization element is provided in the upper part of the drawbar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2017102798A1, DE202013003378U1 – drawbar comprising a cylinder, coupling part, and latching device

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611